Citation Nr: 1133077	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  05-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1965 to September 1969.  The Veteran died in September 2002.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  During the pendency of the appeal, the claims file was transferred to the jurisdiction of the RO in Winston-Salem, North Carolina, which has certified the appeal to the Board.

In May 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in March 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that VA complied with its March 2011 remand.


FINDINGS OF FACT

1.  The Veteran died in September 2002.  

2.  The appellant is the Veteran's daughter.

3.  The appellant, who was born in September 1971, attained the age of 18 in September 1989.

4.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the appellant was permanently incapable of self-support before attaining the age of eighteen years.


CONCLUSION OF LAW

The criteria are not met for helpless-child benefits on the basis of permanent incapacity for self-support. 38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in March 2003 and May 2004, VA informed the appellant of what evidence was required to substantiate her claim, and of her and VA's respective duties for obtaining evidence.  The correspondence was deficient in that it failed to notify her that an effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  The Board finds that this deficiency is not prejudicial to the appellant.  As explained below, the Board has determined that the appellant is not entitled to the benefit sought.  Consequently, no effective date will be assigned, and the failure to provide notice with respect to that element of the claim is no more than harmless error.  See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Duty to assist

With regard to the duty to assist, the claim's file contains Social Security Administration (SSA) records, VA and private examination and treatment records, and the statements of the appellant and others in support of her claim, to include the testimony of the appellant at a Board hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  

The Board has considered whether it should obtain a VA medical opinion on the issue of whether the appellant was incapable of self support prior to attaining the age of 18.  The Board finds, however, that such an opinion is not necessary to decide this claim.  As is discussed in greater detail below, the record contains numerous medical records for the appellant prior to age 18 and also subsequent to her attaining the age of 18.  A medical examination or opinion is only required if the record does not contain sufficient medical evidence to make a decision on the claim. 38 U.S.C. § 5103A(d)(2)(C); see Wilson v. Derwinski, 2 Vet.App. 16, 21 (1991) (remand necessary for additional medical examination where record before Board is inadequate.)  The Board has considered whether it was factually ascertainable that the appellant was incapable of self-support prior to attaining the age of 18.  The Board has reviewed the evidence of record and determined that there was no medical evidence that the appellant was permanently unable to support herself prior to achieving her 18th birthday.  Although the record reflects that the appellant had a diagnosis of adjustment disorder with depressed mood and physical disabilities, to include diabetes, prior to age 18, the evidence of record, to include the medical evidence, is sufficient to make a determination as to whether, prior to reaching age 18, she was permanently incapable of self-support.  Because the record contains sufficient medical evidence for the Board to make its decision, the Board has determined that a medical examination and/or opinion is not needed.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  

Legal criteria

The child of a Veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation, including service connection for the cause of the Veteran's death. 38 U.S.C.A. § 1310. 

The term "child" for the purpose of VA benefits, including dependency and indemnity compensation, including service connection for the cause of the Veteran's death, is defined as an unmarried child under the age of eighteen years; or before attaining the age of eighteen years became permanently incapable of self-support; and who is a child of the Veteran at the time of the Veteran's death. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§3.57, 3.1000(d)(2). 

To establish entitlement to the benefit on the basis of being a helpless child, the determination is made solely on the basis of whether the child was permanently incapable of self-support by reason of physical or mental defect.  The question of permanent incapacity for self-support is one of fact. 38 C.F.R. §3.356 (2010). 

The principal factors for consideration are: 

(1) The fact that a claimant is earning her own support is prima facie evidence that she is not incapable of self-support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 38 C.F.R. §3.356 (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The Court has held that, in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday." Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self- support. Id.  If the claimant is shown to be capable of self- support at eighteen, VA is required to proceed no further. Id.  

Analysis

The appellant was born in September 1971, and attained the age of 18 in September 1989.  The appellant asserts that she is the child of the Veteran and there is no evidence to the contrary.  The Veteran died in September 2002. 

Initially, the Board notes that the appellant is older than 18, having attained that age more than two decades ago.  (She is also older than 23 years of age, the age limit for receiving benefits based on pursuing a course of instruction at an approved educational institution.)  

The appellant contends that she is entitled to VA benefits because she became permanently incapable of self-support before attaining the age of eighteen years.  She has stated that she has had diabetes since age 12, has been bipolar since age 12, had a total hysterectomy at age 16, has been hospitalized numerous times since age 12, fractured her spine at L4 at age 16, has had her gall bladder and appendix removed, and suffers from COPD (chronic obstructive pulmonary disease), DDD (degenerative disc disease), arthritis, pancreatitis, personality disorder, gastroparesis, hypothyroidism, PTSD (posttraumatic stress disorder), and carpal tunnel syndrome.

The Board acknowledges, based on a review of the evidence of record, that the appellant has had many physical and mental conditions during her lifetime; however, it is the appellant's condition prior to her eighteenth birthday that is for consideration.  

Private medical records dated in 1980, when the appellant was eight years old, reflect that she was seen by mental health professionals due to problems with her parent's separation and divorce.  It was noted that the appellant had an issue with her mother's attention to the mother's studies, and the appellant felt that that there was not enough time for her mother to attend to the appellant.  A mental status examination revealed the following findings: "The sensorium is clear and [the appellant] is oriented in all spheres.  She appears to be of normal intellectual ability.  Preoccupations are denied and there is no evidence of major mental disorder."  The appellant's full scale IQ was 104.  There was no evidence on the Rorschach test of seriously disturbed thinking.  The report reflects that the appellant's responses suggested a tendency to be competitive and provocative.  The examiner concluded that the appellant would appear to be of "normal intelligence who is experiencing some difficulty in adapting to the rather stressful but temporary situation in which she is living with so much of her mother's time directed toward her own education.  As a result, [the appellant] had attempted to overcompensate for the deficits which she is experiencing."  The diagnosis was reactive disorder of later childhood.  

Private medical records dated in March 1985 reflect that the appellant was admitted to the emergency room, at age 13, after taking an overdose of her mother's medication.  The record reflects that the school counselor felt there were chronic problems with truancy and "limit setting" in the home.  No psychotropic medications were prescribed, but follow-up at a local mental health center was set up.  The prognosis was guarded, "especially in view of chronic family difficulties and poor communication between the appellant and her mother."  The appellant was diagnosed with adjustment disorder with depressed mood.  It was also noted that she had diabetes and had been non-compliant with her diabetic diet and insulin.

Private medical records dated in March 1988 reflect that at age 16 the appellant was involved in a motor vehicle accident.  The final diagnosis was a contusion of the right leg.  

In September 1988 (age 17), the appellant was diagnosed with chronic pelvic inflammatory disease (PID).  She was hospitalized and treated with antibiotics.  She was discharged in good condition with instructions given concerning her pelvic inflammatory disease and continuation of her antibiotics and control of her diabetes, so that she would not get a chronic vaginal infection which might aggravate her pelvic inflammatory disease.  

In December 1988 (age 17), the appellant underwent a bilateral salpingo-oophorectomy (surgical removal of both ovaries and both fallopian tubes) due to chronic pelvic pain, previous tubo-ovarian abscess, and pelvic adhesions.  Medical records reflect that she tolerated the procedure well.  The Board notes that the appellant has alleged that she had a hysterectomy at age 15 due to cancer.  The clinical evidence of record is against such a finding.  There is no clinical evidence of record of hysterectomy (removal of uterus) or of cancer of any kind prior to the age of 18.  To the contrary, when the appellant was 17, her physician recommended that her uterus not be removed so that she could possibly have an ovum transfer in the future.

September 1988 private medical records also reflect that the appellant had complaints of back pain for three days and had been involved in a motor vehicle accident.  Upon x-ray, it was noted that she had mild compression fracture of the fourth lumbar vertebral body.  She was directed to not attend school for the next four days, and to wear a Cash Orthosis.  Follow up medical records reflect that the appellant was seen several times from October 1988 to September 1989.  A September [redacted], 1989 medical entry, one week after the appellant turned 18, reflects the following:

Patient is doing alright.  [Range of motion] of the back is good.  Neurological is fine.  The x-ray shows an acceptable position, with only minimal flattening of the L4 vertebra. The foramina are intact. Otherwise she is doing alright.  The pelvis shows 4+ capping.  Flattening is in the order of 10% to 15%.  I believe she has reached an end stage and we can do a disability rating and I will do this.  At this time, no further suggestions.  Return [on an as needed basis].  

A September [redacted], 1989 private medical note (less than two weeks after the appellant turned 18) reflects the opinion of the appellant's physician as follows :  "Using the AMA guide patient has a 3% permanent partial impairment of the whole person."

Nothing in the record indicates that the appellant was permanently incapable of self support on her 18th birthday.  Although the appellant had experienced mental health issues, she was not on psychotropic medications, her diabetes was manageable with insulin and diet, her back injury resulted in only a 3% permanent partial impairment of the whole person, and there is no evidence that chronic PID or salpingo-oophorectomy permanently impaired her employment abilities so as to make her incapable of self-support. 

Due to the proximity in time of other medical treatment to her 18th birthday in September 1989, the Board has also considered other medical records to determine whether they provide evidence that the appellant was incapable of self support prior to age 18.  

Private medical records dated in October 1989, one month after the appellant turned 18 years of age, reflect that she lived in a trailer with friends, worked part time as a secretary, and helped in child care.  After she suffered diabetic ketoacidosis, a psychiatric evaluation confirmed that the appellant thought that she had been healed at a church revival and she, therefore, had stopped taking her insulin.  It was felt that she was having an adjustment reaction to her insulin dependent diabetes mellitus, but that there was no clear findings to suggest acute psychosis.  She agreed to restart her insulin.  Her medications were listed as pork insulin and estrogen patch.  Thus, the evidence reflects that she was being medically treated for her diabetes and given hormone replacement therapy.  There is no clinical evidence that she was on any other long term medication.

A February 1990 (age 18), private medical record reflects that the appellant was referred to the emergency room for depression and being suicidal.  She was noted to have a "little unstable job history" and to have worked in several fast food restaurants.  Her longest employment was for six months.  She reported that she "cannot stand being yelled and either she would quit the job or she would get fired."  The impression was major depression and diabetes mellitus.  

Private medical records dated in March and April 1990 reflect that the appellant was married, although separated, and had a seven year history of alcohol use, a five year history of cocaine use, an 8 month history of Xanax abuse, had had two suicidal attempts in 1985, and was a diabetic on insulin.  It was noted that she was an unemployed cashier with an 11th grade plus GED education.  The appellant was admitted to ADATC (Alcohol and Drug Abuse Treatment Center), but her prognosis was poor.  It was noted that she had trouble implementing what she had learned, and her impulsiveness leads to poor decision making; it was strongly recommended that she work on her issues in therapy at ADATC.

In October 1990 (age 19), she was diagnosed with erosive esophagitis. 

In January 1991, at age 19, she was hospitalized due to a suicide gesture.  She was working as a waitress.  A February 1991 record reflects the following:

the care of her diabetes has always been complicated by her psychiatric illness.  She does not generally go to doctors and has, to my knowledge, never kept scheduled followup.  She, however, is fairly well versed in her diabetes and manages her blood sugars at home with monitoring of finger stick glucoses.  In general she has not had severe diabetic complications.  (emphasis added.)  

In November 1991, at age 20, the appellant filed for SSA disability.  She noted that her disabling conditions were diabetes, chronic PID pain in the womb, pain in the lower back, personality disorder, and depression.  She  stated that her condition finally made her stop working in February 1991.  She listed her job experiences as selling lingerie, pricing merchandise, waitressing, driving deliveries, working the front line at a fast food restaurant, working as a desk clerk, and as a dough roller.  She further noted that she spoke English, did not need assistance in prosecuting her claim, and had no communication problems due to language, speech, or hearing difficulties. 

The appellant also stated in an application for SSA disability benefits that she became unable to work because of her disabling condition in August 1988.  A January 1992 Disability Determination Evaluation reflects that the appellant has worked at a fast food chain as a cashier on and off since age 14.  The 1992 SSA determination rationale was as follows:

The medical evidence shows that you have suffered from depression for some time.  This conditions [sic] has required treatment, including several hospitalizations.  Due to the depression and other mental problems you have had, you meet the requirements for disability.  Based on the medical evidence, the first date that disability can be established is September of 1991 (emphasis added).  Prior to that time, your mental problems were not of disabling severity.  Though you have diabetes, this condition has been under reasonable control and has not caused any disabling complications.  There is no evidence that you had a back problem which prevented you from working for 12 continuous months.  Your vision was essentially normal at the examination you attended on 1/29/92.  Your medical records do not show a disabling condition which has caused you experiencing pain in your womb." 

SSA determinations are not binding on the Board; nevertheless, the SSA records are probative evidence of the appellant's disabilities.  The Board also acknowledges that employment which is only casual or intermittent should not be considered as rebutting permanent incapability of self-support otherwise established.  However, in the present case, incapability of self-support has not been established.  Moreover, while working, the Veteran was also attending school up until February 1989.  There is no clinical evidence of record that reflects that the appellant was incapable of self-support at the time of her 18th birthday.  While the appellant has long been treated for psychiatric problems and diabetes, the record is devoid of medical evidence establishing that the appellant was permanently incapable of self-support at or before she attained the age of 18.  

The Board has considered the statements of the appellant that she did not complete 12th grade due to her health.  The Board acknowledges the N.M. school records which reflect that the appellant enrolled in 12th grade on September 1, 1988 and withdrew on February 14, 1989.  The Board notes that during this time, the appellant had insulin dependent diabetes, was diagnosed with chronic pelvic inflammatory disease (September 1988), had a mild compression fracture of the 4th lumbar vertebral body(September 1988), and underwent a bilateral salpingo-oophorectomy (December 1988).  Nevertheless, the appellant's history of numerous absences from school due to health reasons does not equate with a permanent incapability to support herself.  None of the medical evidence reflects that any of the above noted conditions rendered her permanently incapable of self support.

The Board has also considered the statement of Mrs. B.S. and two friends of the appellant that the appellant has numerous disabilities, has never been able to control her diabetes, has tried to commit suicide on many occasions, and has been in comas.  While the Board does not make light of the appellant's numerous disabilities, some of the disabilities occurred after the age of 18, and none of the disabilities has been shown by medical evidence to render the appellant permanently incapable of self support prior to achieving the age of 18.  Moreover, the statements do not reflect that the individuals knew the appellant prior to age 18 or that the individuals have the medical experience or training necessary to make a finding as to the appellant's capabilities prior to attaining the age of 18.  The Board also acknowledges the many statements of the appellant that she was incapable of self-support prior to attaining the age of 18.  The Board finds that the appellant does not have the medical experience or training, which would render her competent to determine whether she was permanently incapable for self-support due to her mental state, back injury, bilateral salpingo-oophorectomy, chronic PID or other disabilities, prior to attaining age 18. 

The Board acknowledges the statement by Dr. M.N. that the appellant has a poor prognosis and a diagnosis of PTSD and major depression.  He also noted that the appellant has intrusive thoughts of her father's death in 2002 as she continues to have conflict with no closure concerning his disorder and how he treated her.  While Dr. M.N.'s statement is probative of the appellant's current disability, it does not provide such sufficient evidence that the appellant was incapable of self-support prior to attaining the age of 18.

In sum, the evidence reflects that prior to achieving the age of 18, the appellant had a normal IQ, had an 11th grade education, was taking insulin for diabetes, had been employed, was married, and had had mental health problems, but was not on prescribed long term medications for such mental health problems.  

The Board finds that the preponderance of the evidence is against a finding that the appellant is under the age of 18, under the age of 23 and pursuing a course of education or training, or that she became permanently incapable of self support by reason of physical or mental defect prior to age eighteen.  38 U.S.C.A. § 1310 and 38 C.F.R. § 3.57.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18 is denied.




____________________________________________
U.R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


